Per Curiam.
Defendant was found guilty by a district court jury of two counts of indecent liberties, Minn. St. 609.296, subd. 2, for inducing two 11-year-old boys to commit an indecent act, and the trial court sentenced defendant on one of the two offenses to a maximum indeterminate prison term of 7 years. On this appeal from judgment of conviction defendant contends that as a matter of law there was insufficient evidence to convict. We affirm.
It was undisputed at trial that from Saturday, March 30,1974, to Monday, April 1, 1974, three St. Paul youths, the two 11-year-old boys and one 11-year-old girl, voluntarily spent the weekend with defendant at his house. What was disputed was what occurred that weekend. Two of the three children, the girl and one of the boys, testified against defendant; the other boy apparently left town and was unavailable to testify. Both of the children testified that defendant had1 committed a number of indecent acts that weekend, but only the girl gave testimony supporting the specific charges, to wit, that defendant induced the two boys to commit an indecent act. The boy who testified admitted that defendant had requested that the boys commit an indecent act, but he denied that either of them had committed such an act. We believe that the jury, which observed the demeanor of the witnesses and was presumably aware of the natural reluctance of a young boy to admit the act in question, properly could credit the young girl’s testimony on this point. Her testimony was corroborated in every other material Way by the testimony of the boy.
Affirmed.